CLEMENS, Judge,
concurring.
The court’s opinion condones the cross examination of defense witness Willie Brown wherein he was asked, “When you get busted you talk about it to your buddies, don’t you?” As Judge Weier says, “busted” is street parlance for “arrested.” By the quoted question, the prosecutor was not asking but was declaring that the witness had been arrested. (His question was akin to the fictional question, “Have you stopped beating your wife?”) I believe the trial court’s denial of the defense objection violated the principle that a witness may not be impeached by showing he has been arrested.
I do not believe, however, this rises to the level of reversible error. Witness Brown contributed little to defendant’s defense and he had already been properly impeached as a felon by admissions he had “done a lot of time.” Considered in context I believe the error comes within Rule 84.-13(b) which proscribes reversal except for error materially affecting the merits of the action, which this does not do.